—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the appeal is from an order of the Supreme Court, Westchester County (Barone, J.), entered June 28, 2000, which, inter alia, granted the petitioner’s application.
Ordered that the order is affirmed, with costs.
Under the facts and circumstances of this case, the Supreme Court providently exercised its discretion in granting the petitioner’s application, inter alia, for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5) (see, Zachman v County of Suffolk, 275 AD2d 777; Owens v New York City Health & Hosps. Corp., 271 AD2d 514; Matter of Robinson v Westchester County Med. Ctr., 270 AD2d 275). Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.